    Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.1 Filed 08/19/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SUSAN ZIEL
                                                       Case No.
        Plaintiff,
v                                                      Hon.

ROMEO COMMUNITY SCHOOLS,
ROMEO COMMUNITY SCHOOLS
BOARD OF EDUCATION, by and through
its members, MICHAEL ANTOINE, ANITA
BANACH, KIM BARROWS, WAYNE
CONNOR II,GUS DEMAS, JILL RILLEY,
AND CHRIS YOUNG, in their individual and
official capacities, and TODD ROBINSON,
in his individual capacity as
SUPERINTENDENT OF ROMEO
COMMUNITY SCHOOLS, and JULIA
BUTLER, in her individual and official
capacity as DIRECTOR OF EMPLOYEE
SERVICES FOR ROMEO COMMUNITY
SCHOOLS.

        Defendants.

BENJAMIN L. KING (P81823)
DARCIE R. BRAULT (P43864)
JOHN R. CANZANO (P30417)
MCKNIGHT, CANZANO, SMITH,
RADTKE & BRAULT, P.C.
423 N. Main Street, Suite 200
Royal Oak, MI 48067
(248) 354-9650
bking@michworkerlaw.com
dbrault@michworkerlaw.com
jcanzano@michworkerlaw.com

                      COMPLAINT AND JURY DEMAND
 Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.2 Filed 08/19/21 Page 2 of 15




      Plaintiff, Susan Ziel, by her counsel, McKnight, Canzano, Smith, Radtke &

Brault, PC, complains as follows:

                                 INTRODUCTION

      1.     Plaintiff brings this action under 42 U.S.C. §§ 1983 (“section 1983”) to

redress the deprivation under color of state law of rights secured by the United States

Constitution. More specifically, this Complaint seeks to protect a teacher’s well-

established First Amendment right to freedom of speech and expression. In May of

2021, Plaintiff wrote and posted a comment on a private Facebook page for her

union, the Romeo EA, of which she is President. The post included criticism of a

disruptive group that appeared at a Board meeting to object to masks, vaccines and

COVID testing for participants in school sports. On the same day, Plaintiff spoke to

the press and was quoted as a “union leader” in an Associated Press article. As a

result, she was suspended pending investigation on May 16, 20221. On July 26,

2021, Defendants authorized Plaintiff’s termination through tenure charges and is

expected to proceed with those charges through official action on August 23, 2021.

This lawsuit seeks to enjoin the Defendants’ action, to obtain a declaration of rights

and to recover damages.

                JURISDICTION AND VENUE ALLEGATIONS

      1.     This Court has subject matter jurisdiction pursuant to: (a) 28 U.S.C. §

1331 because this action arises under the Constitution and laws of the United States;


                                          2
 Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.3 Filed 08/19/21 Page 3 of 15




(b) 28 U.S.C. § 1343 because this action seeks to redress the deprivation of Plaintiff’s

rights by the Defendants acting under color of state law; and (c) 28 U.S.C. § 2201

because this action seeks a declaratory judgment.

      2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

substantially all of the events that give rise to the claims in this action occurred in

Macomb County, State of Michigan.

                                   THE PARTIES

      3.     Plaintiff, Susan Ziel (“Plaintiff”), is a citizen and a resident of the State

of Michigan.

      4.     Defendant, Romeo Community Schools (“RCS”), is a school district,

authorized and established pursuant to the Revised School Code, MCL 380.1, et seq,

doing business in the County of Macomb, State of Michigan.

      5.     RCS operates public elementary, middle and high schools in Romeo,

Michigan.

      6.     RCS is a “person” for purposes of liability under Section 1983.

      7.     Defendant, Romeo Community Schools Board of Education (“Board”),

is the duly elected and qualified body authorized to operate the RCS school district

and is a controlling board as defined in MCL 38.73.

      8.     The Board is a “person” for purposes of liability under Section 1983.

      9.     Defendant, Todd Robinson, is a resident of the State of Michigan.


                                           3
 Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.4 Filed 08/19/21 Page 4 of 15




       10.   Defendant Robinson is sued both in his personal capacity and in his

official capacity as the Superintendent of RCS.

       11.   Defendant Robinson made the decision to suspend Plaintiff and pursue

her termination through tenure charges.

       12.   Defendant Robinson is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Robinson acted under color of state

law.

       13.   Defendant, Julia Butler, is a resident of the State of Michigan.

       14.   Defendant Butler is sued both in her personal capacity and in her

official capacity as RCS’s Director of Employee Services.

       15.   Defendant Butler made the decision to suspend Plaintiff and pursue her

termination through tenure charges.

       16.   Defendant Butler is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Butler acted under color of state law.

       17.   Defendant, Michael Antoine is a resident of the State of Michigan.

       18.   Defendant Antoine is sued both in his personal capacity and in his

official capacity as a member of Defendant Board.

       19.   Defendant Antoine made the decision to suspend Plaintiff and pursue

her termination through tenure charges.

       20.   Defendant Antoine is a “person” for the purposes of liability under


                                          4
 Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.5 Filed 08/19/21 Page 5 of 15




section 1983. At all relevant times, Defendant Antoine acted under color of state

law.

       21.   Defendant, Anita Banach is a resident of the State of Michigan.

       22.   Defendant Banach is sued both in her personal capacity and in her

official capacity as a member of Defendant Board.

       23.   Defendant Banach made the decision to suspend Plaintiff and pursue

her termination through tenure charges.

       24.   Defendant Banach is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Antoine acted under color of state

law.

       25.   Defendant, Kim Barrows is a resident of the State of Michigan.

       26.   Defendant Barrows is sued both in her personal capacity and in her

official capacity as a member of Defendant Board.

       27.   Defendant Barrows made the decision to suspend Plaintiff and pursue

her termination through tenure charges.

       28.   Defendant Barrows is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Barrows acted under color of state

law.

       29.   Defendant, Wayne Conner II is a resident of the State of Michigan.

       30.   Defendant Conner is sued both in his personal capacity and in his


                                          5
 Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.6 Filed 08/19/21 Page 6 of 15




official capacity as a member of Defendant Board.

      31.    Defendant Conner made the decision to suspend Plaintiff and pursue

her termination through tenure charges.

      32.    Defendant Conner is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Conner acted under color of state law.

      33.    Defendant, Michael Demas is a resident of the State of Michigan.

      34.    Defendant Demas is sued both in his personal capacity and in his

official capacity as a member of Defendant Board.

      35.    Defendant Demas made the decision to suspend Plaintiff and pursue her

termination through tenure charges.

      36.    Defendant Demas is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Demas acted under color of state law.

      37.    Defendant, Jill Rilley is a resident of the State of Michigan.

      38.    Defendant Rilley is sued both in her personal capacity and in her

official capacity as a member of Defendant Board.

      39.    Defendant Rilley made the decision to suspend Plaintiff and pursue her

termination through tenure charges.

      40.    Defendant Rilley is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Rilley acted under color of state law.

      41.    Defendant, Chris Young is a resident of the State of Michigan.


                                          6
 Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.7 Filed 08/19/21 Page 7 of 15




       42.   Defendant Young is sued both in his personal capacity and in his

official capacity as a member of Defendant Board.

       43.   Defendant Young made the decision to suspend Plaintiff and pursue her

termination through tenure charges.

       44.   Defendant Young is a “person” for the purposes of liability under

section 1983. At all relevant times, Defendant Young acted under color of state law.

                             FACTUAL ALLEGATIONS

       45.   RCS hired Plaintiff in 1997.

       46.   Plaintiff is currently employed as a teacher at a middle school within

RCS.

       47.   Plaintiff is also President of the Romeo Education Association

(“Union”).

       48.   Plaintiff has received praise and accolades from peers and supervisors

throughout her career.

       49.   Plaintiff’s supervisors have consistently evaluated Plaintiff as highly

effective.

       50.   Plaintiff is a member of the Union.

       51.   Plaintiff has served as President of the Union since 2015.

       52.   During the COVID-19 Pandemic, Plaintiff became aware that an

organization, known as Mom’s for Liberty (“M4L”) attended multiple school board


                                            7
    Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.8 Filed 08/19/21 Page 8 of 15




meetings throughout school districts in Macomb County. M4L used disruption and

rowdiness to protest issues, such as COVID-19 vaccines, mask requirements, and

critical race theory, at public school board meetings.1 Plaintiff knew that M4L

frequently blames teachers’ unions for school districts’ mask mandates, vaccine

requirements, and “progressive” curriculums.

        53.   On or about May 12, 2021, Plaintiff learned that M4L members

attended the Board’s May 10, 2021 meeting.

        54.   At the May 10, 2021 Board meeting, members of the public shouted at

Board members, and accused the Board of failing students and being evil. These

individuals publicly commented to the Board that COVID-19 was not a virus and

that masks do not prevent the spread of COVID-19.

        55.   Plaintiff is the Administrator of a private Facebook page, named

“Romeo EA.”. Only Union members have access to the Facebook page. There are

approximately 200 members who have requested and have access to the Romeo EA

Facebook page.

        56.   On May 12, 2021, in response to the public comments made at the May

10, 2021 Board meeting, Plaintiff authored and posted the following on the Romeo




1
  https://www.momsforliberty.org/2021/04/we-want-these-masks-off-our-kids-face/. See also,
https://www.nationalgeographic.com/family/article/the-challenge-of-teaching-race-in-the-
classroom; https://www.floridatoday.com/picture-gallery/news/2021/05/11/moms-liberty-
rally/5046782001/.

                                              8
    Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.9 Filed 08/19/21 Page 9 of 15




EA’s Facebook page:

               This is how I picture the next board meeting between the Board
               & the idiots that turned the meeting into a [cartoon emoji/pile of
               poo] show. A group called ‘Moms of liberty’ showed up to stir
               up trouble. Apparently they were rude and mistook the meeting
               for a Jerry Springer show. Anti mask & anti vaccine & anti
               testing for sports. The trifecta of stink’n think’n. They are a virus
               themselves.

        57.    On May 12, 2021, an article was published by the Associated Press by

journalist Martha Irvine entitled: “Public Service in the US: Increasingly Thankless,

Exhausting.”2 The article discusses employee burn out in the public sector.

        58.    In the article, Plaintiff was described as a “union leader” who was

interviewed and quoted related to her role as a union advocate and a dispute between

another union member and RCS over a “profanity-laden rant about COVID-19” that

the member posted on social media. Plaintiff’s Facebook post was not mentioned in

the article.

        59.    On May 16, 2021, RCS, the Board, and its members, through Defendant

Robinson and Defendant Julia Butler, suspended Plaintiff pending an investigation.

        60.    Defendant Robinson, RCS, the Board, and its members, through

Defendant Butler, advised Plaintiff that the reasons for the suspension were a) her

May 12, 2021 Facebook post on the Romeo EA page, and 2) because she spoke to


2
 Associated Press, Irvine, Martha, Public Service in the US: Increasingly Thankless, Exhausting
(May 12, 2021), available at https://apnews.com/article/coronavirus-pandemic-business-health-
government-and-politics-5026fccc5a2240c4227a1ed044f710d1.

                                               9
Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.10 Filed 08/19/21 Page 10 of 15




the Associated Press, and her name appeared in the May 12, 2021 article.

      61.    On June 23, 2021, Defendant Robinson, Defendant Butler, RCS, the

Board, and its members (collectively “Defendants”), through their attorneys,

conducted an approximately four-hour “investigatory” interview with Plaintiff.

      62.    During the interview, Defendants, through their attorneys, in part,

questioned Plaintiff about her Facebook post.

      63.    Defendants, through their attorneys, also questioned Plaintiff about her

punctuality, dress code, discipline of students, teaching methodology, and

enforcement of COVID-19 safety precautions.

      64.    Upon information and belief, Defendants sought, during the interview,

to establish pretextual reasons for terminating Plaintiff, unrelated to the Facebook

post or the Associated Press article.

      65.    On July 26, 2021, at a Special Meeting, the Board authorized Defendant

Robinson to pursue Plaintiff’s termination through tenure charges.

      66.    On August 3, 2021, Defendants, through their attorney, notified

Plaintiff that the Board would proceed with Plaintiff’s termination by filing a tenure

charge under Michigan’s Teacher Tenure Act, MCL 38.71, et. seq.

      67.    On August 3, 2021, Defendants, through their attorney, advised

Plaintiff that the Board would vote to terminate Plaintiff at the next Board meeting.

      68.    On August 3, 2021, Defendants, through their attorney, provided


                                         10
Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.11 Filed 08/19/21 Page 11 of 15




Plaintiff with a copy of their tenure charge.

      69.     In the tenure charge, Defendants, through Defendant Robinson, told

Plaintiff he “recommend[s] that the Board take action to dismiss [her] for

unprofessional conduct in using abusive and insulting language in a social media

post…”

      70.     Defendants’ tenure charge identifies Plaintiff’s May 12, 2021 Facebook

post as the sole basis for recommending her termination.

      71.     On August 5, 2021, Defendants barred Plaintiff from entering RCS

property.

      72.     On August 10, 2021, Defendants, through their attorney, advised

Plaintiff that they would terminate her through the approval of the tenure charge

against her at its next meeting on August 23, 2021.

                         COUNT I
                VIOLATIONS OF 42 U.S.C. §1983:
     FIRST AMENDMENT RETALIATION: FREEDOM OF SPEECH

      73.     Plaintiff hereby realleges and incorporates by reference the preceding

paragraphs.

      74.     Plaintiff’s comments in the May 12, 2021 Associated Press article

stated matters of public concern.

      75.     Plaintiff’s May 12, 2021 Facebook post stated matters of public

concern.


                                          11
Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.12 Filed 08/19/21 Page 12 of 15




      76.    Plaintiff’s comments in the Associated Press article and in the

Facebook post were voiced as a private citizen, not pursuant to Plaintiff’s job duties.

Plaintiff’s comments were made as statements of personal opinion regarding

COVID-19, public speech in public forums, the current state of unions, and her role

as a union leader.

      77.    Plaintiff’s expression of opinions and speech to the Associated Press is

protected under the First Amendment.

      78.    Plaintiff’s expressions of opinions and speech in the May 12, 2021

Facebook post is protected under the First Amendment.

      79.    The First Amendment protects the speech and expression that constitute

the sole motivation for Defendants’ decision to suspend and terminate Plaintiff.

      80.    Defendants decided to suspend and terminate Plaintiff for engaging in

speech protected by the First Amendment of the United States Constitution.

      81.    Defendants were acting under color of law when they decided to

suspend and terminate Plaintiff.

      82.    Defendants’ decision to suspend and terminate Plaintiff, for engaging

in speech protected by the First Amendment, was made with reckless and/or callous

disregard for the First Amendment rights of its employees, including Plaintiff.

      83.    Defendants’ decision to suspend and terminate Plaintiff for engaging in

speech protected by the First Amendment restrains both Plaintiff’s and other RCS


                                          12
Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.13 Filed 08/19/21 Page 13 of 15




employees’ speech.

      84.     Defendants’ decision to suspend and terminate Plaintiff for engaging in

speech protected by the First Amendment will chill the exercise of First Amendment

speech not only by Plaintiff, but also the exercise of First Amendment by other

teachers and RCS employees.

                      COUNT II
              VIOLATIONS OF 42 U.S.C. §1983:
 FIRST AMENDMENT RETALIATION: FREEDOM OF ASSOCIATION

      85.     Plaintiff hereby realleges and incorporates by reference the preceding

paragraphs.

      86.     Plaintiff is the Union president.

      87.     Defendants were fully aware of Plaintiff’s position with the Union.

      88.     Defendants made the decision to suspend and terminate Plaintiff to

prevent her from fulfilling her duties as Union President and in retaliation for her

seeking to represent, and speak on behalf of, her members.

      89.     Defendants made the decision to suspend and terminate Plaintiff in

retaliation for her association with the Union and its members.

      90.     Defendants’ decision to suspend and terminate Plaintiff restrains her

associational rights under the First Amendment of the United State Constitution.

                               RELIEF REQUESTED

      WHEREFORE, Plaintiff seeks all remedies available under 42 U.S.C. §1983


                                           13
Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.14 Filed 08/19/21 Page 14 of 15




including damages in an amount sufficient to compensate her for her loses and in an

amount sufficient to punish the Defendants for their callous disregard of

fundamental liberties. Plaintiff further asks that this Court issue the following relief:

      A.     A temporary restraining order and preliminary injunction enjoining

Defendant Board from terminating Plaintiff while these proceedings are pending;

      B.     A temporary restraining order and preliminary injunction ordering

Defendants to return Plaintiff to her position as a teacher at Romeo Middle School

while these proceedings are pending;

      C.     A permanent injunction ordering Defendants to return Plaintiff to her

position as a teacher at Romeo Middle School and expunge from her record all

references to her suspension and disciplinary charges imposed on her;

      D.     Attorney fees and costs; and

      E.     Such other relief as may be deemed appropriate at the time of final

judgment.

                                                Respectfully submitted,
                                                McKNIGHT, CANZANO, SMITH,
                                                RADTKE & BRAULT, P.C.
                                                By: s/Benjamin L. King______
                                                   Benjamin L. King (P81823)
                                                   Darcie R. Brault (P43864)
                                                   John R. Canzano (P30417)
                                                   423 N. Main Street, Suite 200
                                                   Royal Oak, MI 48067
                                                   (248) 354-9650
                                                   bking@michworkerlaw.com
Dated: August 19, 2021                             dbrault@michworkerlaw.com
                                                   jcanzano@michworkerlaw.com


                                           14
Case 4:21-cv-11929-SDD-APP ECF No. 1, PageID.15 Filed 08/19/21 Page 15 of 15




                              DEMAND FOR JURY TRIAL

       Pursuant to the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues of fact.

                                              Respectfully submitted,

                                              McKNIGHT, CANZANO, SMITH,
                                              RADTKE & BRAULT, P.C.

                                              By: s/Benjamin L. King_________
                                                Benjamin L. King (P81823)
                                                Darcie R. Brault (P43864)
                                                John R. Canzano (P30417)
                                                423 N. Main Street, Suite 200
                                                Royal Oak, MI 48067
                                                (248) 354-9650
                                                bking@michworkerlaw.com
                                                dbrault@michworkerlaw.com
                                                jcanzano@michworkerlaw.com

Dated: August 19, 2021




                                         15
